Citation Nr: 1230496	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  04-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to an increased rating for residuals of an injury to the cervical spine, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which declined to reopen a claim of entitlement to service connection for a low back disorder and denied entitlement to a rating in excess of 20 percent for a cervical spine disorder.

In January 2008 the Veteran appeared and testified before the undersigned Veterans Law Judge at the Board of Veterans' Appeals in Washington, D.C.  The transcript of that hearing is included in the record. 

In April 2008, the Board reopened the Veteran's service connection claim and remanded that claim, along with the increased rating claim, for additional development.  That development was completed and the appeal was returned to the Board.  

Thereafter, the Board obtained multiple Veterans Health Administration (VHA) opinions regarding his service connection claim.  Copies of those VHA opinions were sent to the Veteran in April 2012.  At that time, the Board also advised the Veteran that he had 60 days to submit additional evidence in connection with his pending claim.  In response, the Veteran provided additional medical records and lay statements pertaining to his low back claim. That newly submitted evidence, received since the issuance of the most recent February 2010 supplemental statement of the case, was accompanied by a waiver of RO consideration.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Additionally, in a June 2012 written brief, the Veteran's service representative waived RO consideration of all the newly submitted evidence.  Therefore, an additional remand to the RO specifically for consideration of that evidence is unnecessary.  38 C.F.R. § 20.1304 (2011).
	
As a final preliminary matter, a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  In this case, the Veteran has not asserted that he is unable to work due to his service-connected cervical spine disorder, nor has the issue otherwise been raised by the evidence of record.  Therefore, the Board finds that the issue of entitlement to a TDIU rating has not been raised by the record and is not currently before the Board.  

The issue of entitlement to service connection for a cognitive disorder as secondary to the Veteran's service-connected cervical spine disorder has been raised by the record.  Specifically, in a June 2012 written brief, the Veteran's service representative asserted that the Veteran suffers from cognitive problems secondary to medications used to treat the Veteran's cervical spine disorder.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for residuals of an injury to the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a low back disorder that is attributable to his active service; nor was a low back disorder caused or made worse by a service-connected cervical spine disorder.

2.  A low back disorder was not shown to have been present during the Veteran's active military service or within the established periods during which it could be presumed to have been incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & 2011); 38 C.F.R § 3.303 (2011).

Service connection for certain disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may be also granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310  (2010)).  That revision imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in July 2011, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For rating purposes, the lumbosacral and sacroiliac joints should be considered as one anatomical segment.  38 C.F.R. § 4.66 (2011).   Traumatism is a rare cause of disability in the sacroiliac region, except when superimposed upon congenital defect or upon an existent arthritis.  To permit assumption of pure traumatic origin, objective evidence of damage to the joint and history of trauma sufficiently severe to injure this extremely strong and practically immovable joint are required.  38 C.F.R. § 4.66 (2011).   

As a final procedural matter before addressing the merits of the Veteran's claim, the Board acknowledges the VA provisions governing preexisting conditions.  Specifically, when no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Significantly, in this case, the Veteran has not contended, and the record does not otherwise show, that his low back disorder at issue in his appeal predated service. On the contrary, the report of his January 1964 enlistment examination is negative for any complaints or clinical findings of low back problems.  In the absence of any other evidence of preexisting low back disorder, the Board finds that the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002 & 2011).  Accordingly, the theory of aggravation of a preexisting disability is not for application and the Board will instead consider whether service connection is warranted under alternate theories of entitlement.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).

The Veteran asserts that his current low back problems were caused by a motor vehicle accident in service, though he concedes that his low back symptoms did not manifest during his period of active duty.  In the alternative, he contends that his current low back problems were caused or aggravated by his service-connected cervical spine disorder.   

In light of the Veteran's assertions, the Board will first consider his low back claim under a theory of direct service connection and then address his claim on a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Moreover, given that the Veteran's low back disorder falls within the category of arthritic conditions contemplated under 38 C.F.R. § 3.307 and 3.309, the Board will also consider whether service connection is warranted for the disability on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board now turns to the pertinent lay and clinical evidence underlying the Veteran's claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). 

With respect to his low back disorder, the Veteran has submitted written statements and Board testimony attesting to a motor vehicle accident in service that resulted in injury to his cervical spine.  The Veteran maintains that his low back disability was caused by the same accident, but did not manifest until several years following separation from service. 

While a layperson, the Veteran is competent to report a history of in-service injuries that fall within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Moreover, the Board considers his account of such injuries plausible in light of his documented in-service motor vehicle accident.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Nevertheless, the Board observes that the Veteran, by his own admission, did not experience any symptoms related to his low back in service.  Indeed, he testified at his Board hearing that he did not experience low back pain or seek treatment for low back problems in service.  

In addition, the Veteran's service treatment records are negative for complaints or clinical findings relating to low back problems.  While those records document an in-service motor vehicle accident in December 1966, a result of which the Veteran
sustained subluxation of the cervical spine at the C5-6 level, they do not show that the Veteran sustained any injury to the low back as a result of that accident.  Moreover, no such problems were alleged or shown at the time of his February 1967 separation examination.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's low back claim and that a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b) (2011). 

Although the Veteran now professes to have experienced low back pain and sought VA treatment for the same just a few years after separation from service, the medical records do not support that assertion.  In this regard, VA medical records dated from July 1973 to October 1984 are negative for complaints related to the low back or sacroiliac joint.  Nor did the Veteran complain of low back problems during VA examinations in June 1967, September 1969, March 1983, and December 1985.  The Board acknowledges that during the June 1967 VA examination relating to the cervical spine, the Veteran reported pain in between his shoulder blades that radiated down to the bottom of his spine.  However, the Veteran's complaint was of radiating cervical pain, not low back pain, and no diagnosis or clinical finding relating to the low back was made.  The Board also observes that in written statements dated in February 1985 and June 1985, and in August 1985 hearing testimony before the RO, the Veteran complained of pain radiating down his neck and into his shoulders and arms, but did not mention his low back.  Accordingly, current statements indicating continuity of symptoms since discharge conflict with those earlier records and are not credible.  

In 1984, the Veteran complained of pain in his right hip.  However, October 1984 x-rays of the lumbar spine and right hip were normal.  Thereafter, in July 1985, the Veteran was diagnosed with mild bursitis, but again, no lumbar spine disability.  In August 1986, an x-ray revealed sclerosis in the region of the sacroiliac joint, however a subsequently recommended bone scan was normal.  Subsequent private medical records dated in September 1986 note that the Veteran had been experiencing right low back pain and right posterior, anterior, or mid-iliac crest pain for the "past two years."  Parenthetically, the Board notes that handwritten over the typed word "two" is the word "twelve," suggesting a longer history.  

Thereafter, in a May 1987 written statement, the Veteran indicated that he had been experiencing stiffness in low back when he bent over, although the pain in his right hip was most severe.  He indicated that x-rays were taken, and that the doctor mentioned ankylosis of the lumbar spine, which the Veteran related to his stiffness.  However, a June 1987 CT scan of the lumbar spine was normal.

In a subsequent July 1987 statement, the Veteran asserted a gradual onset of symptoms beginning in 1971 involving pain and burning in the right hip when he bent over.  A July 1987 x-ray revealed right sacroiliitis but no evidence of spinal abnormality.  During private June 1987 and July 1987 neurological treatment, it was noted that the Veteran had a long history of back and neck pains, and that x-rays showed evidence of degenerative osteoarthritis in both spinal segments.  However, the physician did not indicate the specific x-rays to which he was referring, nor was there any imaging report to accompany that finding.  In this regard, the Board observes that the July 1987 x-ray imaging report indicates no evidence of spinal abnormality, and a subsequent January 1988 x-ray of the lumbar spine was also normal. 
 
Thereafter, in a May 1988 written statement from a private physician, it was noted that the Veteran complained of chronic lower back and right hip pain and presented a history of an in-service motor vehicle accident.  The physician noted that the stated pain in hip and low back only became apparent afterwards.  An opinion was offered that "the patient may very well be suffering a right sacroiliitis secondary to a previous trauma, most likely the motor vehicle accident of 1967."  

In a November 1988 written statement, the Veteran asserted that his cervical spine symptoms progressed into the lower spine, and that his lower spine symptoms were masked for years by medications used to treat the cervical spine.  He also indicated that two treating physicians, an orthopedist and a neurologist, felt that his sacroiliac problems were related to his cervical spine injury.

During VA examinations dated in October 1987, September 1989, October 1989, and August 1993, the Veteran complained of pain, discomfort, and stiffness in the low and middle back.  However, no diagnoses or opinions were offered related to the lumbar spine.

In March and April 1992, the Veteran sought private treatment for his neck, back, and hip symptoms.  He reported persistent problems in his shoulders and low back.  The physician noted that 1990 x-rays of the spine and hips showed "perhaps" some mild DJD in the spine and hips, but no significant abnormality was seen.  The impression was chronic back and shoulder pain.  The physician stated that he did not know if those problems were specifically related to the Veteran's cervical spine problem.  He recommended additional imaging.  The Veteran was referred for physical therapy in March 1992, at which time it was noted that the Veteran was injured in a motor vehicle accident in 1966 and developed neck pain six years following the accident, and then pain in the lumbar spine five years after that.  Thereafter, during May 1992 treatment, it was noted that films of the lumbar spine showed some mild facet joint arthritis, but no obvious spondylolisthesis, lysis, or pathologic lesion.
 
Subsequent private medical records dated in March 1994 and September 1994 show that mild degeneration of the lumbar spine was shown on MRI imaging.  Following physical examination and a review of the MRI, low back pain was diagnosed.   Medical records thereafter dating from November 1995 to February 2007 relating to a work-related mid-back injury show continued complaints of low back problems and right posterior hip pain.  Significantly, a November 1995 CT scan of the dorsal spine revealed evidence of degenerative changes in the lumbar spine, and findings of a February 1996 total body bone scan were consistent with spondylosis or hypertrophic degenerative changes in the mid and upper dorsal vertebral bodies.  However, in March 1996, a private physician indicated that the bone scan findings were mostly consistent with typical degenerative changes.  Additionally, a March 1997 MRI of the lumbar spine was essentially normal.

VA treatment records dated from May 2001 to August 2011 generally show ongoing complaints of low back pain and stiffness that the Veteran believed to be related to his in-service motor vehicle accident.  Following a review of prior imagining of the Veteran's spine, the initial ongoing impression was chronic diffuse pain in the back, neck, and down the bilateral lower extremities with no definite focal findings or signs of myelopathy on examination.  The low back pain was thought to be myofascial in origin.  However, a private MRI performed in August 2003 revealed mild lumbar spondylosis without disc herniation or spinal stenosis.  Subsequent VA medical records show diagnoses of degenerative disc disease, spondylolisthesis without spondylosis, facet degeneration, and spinal stenosis.

Regarding opinion evidence, a July 2004 written statement from a private physician noted that the Veteran was involved in a 1967 in-service motor vehicle accident in which he sustained a C5 fracture.  The physician noted that "in revealing his medical history," it appeared that the Veteran experienced continued problems including low back pain after the accident.  The physician stated that there was medical evidence that the Veteran's "lumbosacral pain [is] secondary to the aforementioned motor vehicle accident."  

The Veteran underwent a VA neurological examination for compensation purposes in April 2005, during which it was noted that the Veteran injured his neck and lower back during an in-service car accident.  The examiner noted that since then, the Veteran had been complaining of neck and lower back pain.  The examiner noted that a private MRI performed the year prior showed mild disc bulge at L3, L4 and L5, disc degeneration at L4-L5 and L5-S1, and facet arthritis.  The examiner diagnosed posttraumatic chronic lower back strain and opined that "it is less likely as not that [t]he patient's lower back pain is related to service-connected cervical spine injury and arthritis."  However, no rationale was given for that conclusion.

In May 2006, the Veteran was afforded a VA neurological (brain and spinal cord) examination followed by a VA orthopedic (spine) examination.  After clinical evaluation and a review of the claims file, the VA neurological examiner diagnosed chronic lumbar strain and chronic lumbar radiculopathy.  The examiner commented that the Veteran stated that his "lower back pain started five years after he came back from service, and the accident was in 1966 and five years he came back from service.  So, it is at least as likely as not that the Veteran's chronic lower back pain is related to his motor vehicle accident in 1966 in service."  Thereafter, the Veteran attended the VA orthopedic spine examination during which he reported an onset of low back pain in 1969, which he attributed to the in-service car accident.  Following clinical evaluation and a review of the claims file and medical records, the VA spine examiner diagnosed lumbar sprain/strain, right S1 radiculopathy, and degenerative joint disease at L3-4.  The spine examiner opined that the Veteran's low back pain was not caused by or a result of the car accident in 1966.  The opinion was based on a review of the claims file and other records demonstrating a prior work-related back injury.  

Upon VA request, each of the May 2006 VA examiners performed additional review of the Veteran's claims file, including service treatment records, and provided an additional opinion.  In October 2006 and November 2006, each examiner reaffirmed his/her previous opinion.  Specifically, in October 2006 and November 2006, the VA neurological examiner stated that it is at least as likely as not that the Veteran's chronic lower back pain is related to his motor vehicle accident in 1966 in service.  In November 2006, the VA orthopedic spine examiner indicated that there was still not sufficient evidence to establish a causal relationship between the Veteran's low back pain and in-service accident in 1966.  Neither examiner provided any rationale for the opinion or addressed the other examiner's contrary opinion.

The VA then sought an opinion to reconcile the conflicting opinions and, in November 2006, a third VA examiner opined that the Veteran's low back pain was not caused by or result of the accident of 1966 due to the fact that the Veteran was never treated for or complained of back pain at time of accident or on discharge from service.  The examiner further opined that, if the Veteran did injure his back in the accident, he would have experienced pain either immediately or 1-2 days after the accident.  

In support of his claim, the Veteran testified at a Board hearing in Washington, D.C. in January 2008.  During the hearing, he stated that he did not experience low back symptoms at the time of the accident or at any other time during service.  Instead, he reported an onset of symptoms around 1972 or 1973, described as pins and needles sensation when he bent over to the right side.  Then, after the early 1970s, he began feeling symptoms in the lumbar area.  The Veteran's wife also provided testimony that the Veteran had a long history of low back problems but did not tell VA doctors about them.

Thereafter, in the report of an October 2009 VA examination for compensation purposes relating to the cervical spine, it was noted that the Veteran presented a history of low back pain since his 1966 in-service motor vehicle accident.  

In light of the conflicting medical evidence, in July 2010, the Board requested a VHA opinion from an orthopedist regarding whether the Veteran's low back disorder was related to his active service or to his service-connected cervical spine disorder.  Specifically, the Board asked that the examiner assess the probability that the Veteran's current low back disorder had its onset during service, was related to a December 1966 motor vehicle accident and/or spinal trauma, or otherwise originated in service.  The Board also requested that the examiner address whether the Veteran's current low back disorder was the result of or increased in severity beyond its natural progression due to his service-connected cervical spine disorder.

An opinion was received from a VA orthopedic spine surgeon, who determined that it is less likely than not that any identified chronic lumbosacral spine disorder is etiologically related to the Veteran's December 1966 motor vehicle accident.  In support of that opinion, the VHA examiner noted that the Veteran's February 1967 evaluation did not show low back symptoms following the cervical spine injury.  Therefore, it is less likely that the low back pathology was due to the in-service accident.  The VHA examiner further indicated that cervical spine injury does not lead to or worsen chronic lumbosacral pathology. 

In October 2011, the Board sought an additional VHA opinion from a different orthopedist.  In November 2011, an opinion was received from a VA staff surgeon who, after reviewing the Veteran's records and the summary provided, opined that the Veteran's chronic lumbosacral disorder less likely as not had its onset during active service, was etiologically related to a motor vehicle accident in service, originated during active service, and/or was caused or aggravated by the Veteran's service-connected spine disorder.  In support of that opinion, the VHA examiner found significant the interval of many or several years between the Veteran's accident and the onset of lumbosacral pain, in contrast to the cervical spine injury, which was documented shortly after the accident.  Instead, the examiner found it likely that the Veteran's low back disorder was degenerative in nature.  The examiner noted that while degenerative conditions may be contributed to by many factors, including genetics, general health, remote or recent trauma, and repetitive activities or microtrauma, any possible contribution of his accident that occurred many years prior would have likely been minor and, at this point, impossible to sort out.

In December 2011, the Board sought a third VHA opinion from a different VA orthopedist.  In January 2012, an opinion was received from a chief of orthopedic surgery who, after reviewing the claims folder, determined that the Veteran's chronic lumbosacral spine disorder did not have its onset during active service and was less likely than not related to the 1966 motor vehicle accident.  In support of those conclusions, the VHA examiner noted that there was no mention of any lower or mid back issues at the time of the accident in 1966.  The examiner found that any significant injury to the lumbar spine that would have contributed to degenerative change in the future would most likely have caused lower back symptoms in the first few days or weeks after the accident, or at least have shown some changes on x-ray or MRI scan.  The examiner also noted that service medical records were negative for lower back symptoms, and that the Veteran had every chance to report any medical issues during his 1967 separation examination.

Further, the examiner found probative that the first mention of low back pain was not until 1984, 18 years after the Veteran's motor vehicle accident and 17 years after separation from service.  At that time, the Veteran complained of pain in his lower back and right hip.  However, October 1984 x-rays of the lumbosacral spine were reported as normal with no significant degenerative change.  The examiner further noted that the Veteran was working as an auto body repairman at the time of his initial low back complaints.  Moreover, an MRI of the lumbar spine in March 1997 also showed no evidence of significant degenerative change. 

Finally, the VHA examiner determined that it is less likely than not that the Veteran's lower back pain and chronic lumbosacral spine disorder is due to or progressed in severity beyond its natural progression due to the Veteran's cervical spine injury residuals and arthritis.  The examiner found no evidence that, due to his neck injury, the Veteran altered his activities in any way that would have caused or exacerbated his lumbar spine disorder.  Instead, the examiner felt that the Veteran's work as an auto body repairman and his work with the Post Office was the most likely cause of the Veteran's chronic lumbosacral spine disorder.

Thereafter, in February 2012, the Board sought an additional opinion from the January 2012 VHA examiner regarding whether any diagnosed chronic low back strain was related to service, including to the motor vehicle accident therein, or to the Veteran's cervical spine disorder.  In March 2012, the VHA examiner responded that it is less likely as not that the Veteran's chronic low back strain had its onset in service or was caused or aggravated by his cervical spine disorder.  In this regard, the examiner reiterated that there is no medical evidence of any low back strain during the Veteran's active duty, nor was there evidence that the motor vehicle accident in service and resulting spinal trauma was etiologically related to the Veteran's subsequently diagnosed chronic low back strain.  Similarly, the examiner found no evidence that a chronic low back strain originated in service or was due to or increased in severity beyond its natural progression due to his cervical spine injury and arthritis.  The examiner opined that any injury to the low back in service that would have contributed to a low back strain at a later time would have resulted in some symptoms at the time of the Veteran's discharge examination, or at least in abnormalities on x-rays in October 1984 and MRI in March 1997, both of which were reported as normal.

The record thereafter shows that in March 2012, the Veteran submitted a statement from his VA treating neurologist noting longstanding complaints of chronic neck and diffuse back pain radiating down the bilateral lower extremities, right worse than left, and down both upper extremities.  Other pains included bilateral sacroiliac and hip area pains.  The Veteran reported having those pains ever since he suffered from a motor vehicle accident in service.  The physician detailed various imaging findings relating to the Veteran's spine, and performed a physical examination of the Veteran's cervical spine and neurological examination of the upper and lower extremities.  The physician's impression was that the Veteran complained of neck and diffuse back pain with radiation into the upper and lower extremities ever since the reported motor vehicle accident in service, and that those pains could be related to trauma resulting in chronic strain, degenerative arthritis, and radiculopathy, though there were only mild or minimal objective findings of radiculopathy. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board considers to be the most probative and persuasive evidence of record the January 2012 and March 2012 VHA opinions, indicating that the Veteran's current low back disorder is less likely as not related to his active service, including the December 1966 motor vehicle accident therein, and less likely as not caused by or aggravated by his cervical spine disorder.  Those opinions were based on a thorough and detailed review of service and post-service medical records, and other pertinent information in the Veteran's claims folder.  Additionally, those opinions were supported by a detailed rationale, which demonstrated a knowledge of the Veteran's clinical history and was rendered by a VA physician with specialized training in the field of medicine (orthopedics) relevant to the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the January 2012 and March 2012 VHA opinions were undertaken directly to address the issue on appeal.  Further, those opinions are supported by the November 2006 VA examiner's reconciliatory opinion that, had the Veteran injured his low back during the 1966 motor vehicle accident, he would have experienced pain immediately or within days of the accident.

The Board recognizes that a July 2004 private physician and the May 2006 VA neurologic examiner have opined that the Veteran's lumbosacral disorder is related to his motor vehicle accident in service.  However, the July 2004 opinion appears to be based entirely on the Veteran's uncorroborated statements and was unaccompanied by rationale.  In this regard, the physician appears to have based the opinion on the Veteran's "relating" of his history, and there is no indication that the physician otherwise reviewed the claims file or service treatment records.  The Board also observes that the physician did not explicitly provide an opinion, but instead, noted that there was medical evidence that the Veteran's low back disorder was related to the motor vehicle accident, and then failed to identify the purported medical evidence.  

Similarly, the May 2006 VA examiner's opinion was not adequately supported by rationale.  The only rationale provided by the examiner was that the Veteran's low back pain started five years after he came back from service.  That rationale does not link the Veteran's low back disorder to service, nor does it account for an absence of low back symptoms in the years following service or explain the reason for a delayed onset of symptoms.  Further, as discussed below, the Board does not find the Veteran's report of an onset of low back symptoms shortly after service to be credible.  Moreover, competent and credible medical opinions obtained by VA in November 2006, January 2012, and March 2012, subsequent to the VA examiner's May 2006 opinion (and the examiner's subsequent October 2006 and November 2006 opinions), indicate that, had the in-service motor vehicle accident caused the Veteran's low back disorder, he would have experienced symptoms in the days or weeks after the accident and shown abnormality on x-ray imaging in October 1984.  Accordingly, the July 2004 and May 2006 opinions are outweighed by the 2012 VHA opinions.

The Board also acknowledges that in a May 1988 statement, a private physician offered an opinion that "the patient may very well be suffering a right sacroiliitis secondary to a previous trauma, most likely the motor vehicle accident of 1967."  Similarly, the March 2012 VA neurologist's statement indicates that the Veteran's complaints of neck and diffuse back pain with radiation (without specific reference to the Veteran's lumbar spine) "could be related to trauma resulting in chronic strain, degenerative arthritis, and radiculopathy."  However, neither opinion was supported by a rationale and further, those opinions are inherently speculative in nature.   Accordingly, they are not entitled to any probative weight.

Finally, the Board acknowledges that the November 2011 VHA opinion, indicating that it is less likely as not that the Veteran's low back disorder is related to his active service or his cervical spine disability, states that prior trauma can contribute to degenerative changes.  However, as above, that statement is speculative and general in nature, and does not provide a link between this Veteran's current low back disability and his prior cervical spine trauma sustained in service.  It is therefore not entitled to probative weight.

Therefore, none of the foregoing medical opinion evidence is sufficient, standing alone, to grant service connection for a low back disorder.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion); Swann v. Brown, 5 Vet. App. 229 (1993) (findings based solely on a Veteran's uncorroborated reports are no more probative than facts alleged by the Veteran himself); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus). 

After careful consideration, the Board finds that the January 2012 and March 2012 VHA examiner's reports, and the other pertinent evidence of record, fail to establish a nexus between the Veteran's current low back disorder and his active service or his cervical spine disorder.  In reaching this conclusion, the Board notes that the January 2012 and March 2012 VHA examiner expressly opined as to the etiology of the Veteran's current low back problems, finding them to be related to his post-service employment at an auto body shop and with the Post Office.  That physician's findings, in tandem with the other medical evidence of record, weighs against a finding that the Veteran's low back problems are service related or secondary to his cervical spine disorder.  The Veteran's service treatment records expressly show that the only treatment he received in service was for a cervical spine injury, and there is no other evidence that the Veteran sustained injury to his lower back in service.  Indeed, the Veteran has provided testimony that he did not experience low back symptoms until years after service.  Consequently, the Board has no basis to conclude that his low back disorder was caused by his in-service motor vehicle accident.  Further, there is no competent and credible medical evidence that suggests a nexus between the active service and the Veteran's current low back disorder, or a nexus between the Veteran's cervical spine disorder and his current low back disorder.  Moreover, the Board found the Veteran's assertions as to continuity of symptoms since a motor vehicle accident in service to not be credible.

The Board notes the contentions of the Veteran that his current low back disorder is related to his active service or, alternatively, to his cervical spine disorder.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as low back symptoms, but he is not competent to provide a medical diagnosis for any low back symptoms, or to relate any low back disorder medically to his active service, including a motor vehicle accident therein, or to his cervical spine disorder.  

The Board is cognizant that the Veteran has also reported that he has experienced low back symptoms since at least as early as the 1970s, and further acknowledges that he is competent to do so.  Layno v. Brown, 6 Vet. App. at 469-470.  Nevertheless, the Board must still weigh the credibility of his assertions by considering whether they are consistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. at 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

In this context, the Board has reason to question the credibility of the Veteran's current assertions as they are inconsistent with his prior statements and other evidence of record.  Initially, the Board notes that the Veteran has provided varying dates for the onset of his low back symptoms.  For example, during the May 2006 VA orthopedic spine examination, the Veteran reported an onset of symptoms in 1969.  However, during March 1992 physical therapy treatment he suggested an onset of symptoms in the late 1970s, and during his January 2008 Board hearing, he indicated an onset of low back symptoms in the early 1970s.  Moreover, in a July 2005 physical therapy note, it was indicated that the Veteran had a 15 year history of low back pain with an increase in symptoms over the last five years.  Even further, numerous private medical records, including some of the foregoing positive medical opinion evidence and a June 2004 written statement from the Veteran, show reports of chronic low back symptoms ever since his motor vehicle accident in service in 1966.  

However, available medical evidence is negative for complaints of low back symptoms prior to 1984.  Additionally, a medical record dated in 1986 notes a two year history of low back and right hip problems, which is consistent with the prior evidence of hip problems beginning in 1984, and inconsistent with the Veteran's subsequent reports of low back symptoms since service or the 1970s.  Parenthetically, although on the 1986 medical record, the word "twelve" is handwritten over the typed word "two," suggestive of a 12 year history of symptoms, the Board finds that the typed word "two" is more probative, as it was typed contemporaneous with the report, in contrast to the handwritten "twelve" which was added at an unknown time by an unknown source.  That report, in tandem with the other probative evidence, weighs against a finding of continuity of symptomatology since service, which further undermines the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1332   (Fed. Cir. 2000). 
 
The Board also notes inconsistencies in the Veteran's reports of his treatment history.  The Veteran has reported receiving treatment for his right low back symptoms since sometime in the 1970s.  However, he and his wife also provided contradictory lay testimony that the Veteran experienced symptoms but did not report his symptoms to VA providers early on.  VA medical records dated from 1973 to 1984 have been associated with the claims file and, while they show complaints related to the cervical spine, they are completely silent for complaints related to the low back.  In this regard, the Veteran testified that he did not report his low back symptoms to VA providers because he was afraid of losing his job, and his wife testified that the Veteran told her that he did not feel they were important.  However, the Veteran has not provided any explanation as to why he initially felt comfortable complaining about his cervical spine problems without fear of losing his job, but not his low back problems.  Further, the Board notes that the Veteran did seek treatment for low back problems beginning in the 1980s, and during his initial treatments, he did not report a lengthy history of symptoms, nor did he relate his symptoms to his in-service motor vehicle accident.  Therefore, the Board  concludes that, had the Veteran been experiencing low back symptoms in the 1970s, he would have likely reported them in conjunction with the VA treatment he was receiving for his other spinal problems.  

Thus, to the extent that the Veteran and his wife have testified that the Veteran experienced low back symptoms in the 1970s but did not report them, the Board finds those assertions to lack credibility.  The Board considers the Veteran's earlier statements regarding his then-current physical condition, particularly the statements made in 1984 and 1986, which were rendered in the course of  clinical examination, to be credible and probative rather than his current assertions, which were delivered solely in the interest of seeking VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, the Board assigns evidentiary weight to the Veteran's initial statements regarding an onset of post-service low back symptoms in the 1980s, rather than his subsequent statements regarding an onset of symptoms in the 1970s. 

The Board's finding in this regard further bolsters the probative value of the January 2012 and March 2012 VHA opinions, which were predicated on the Veteran's initial report of low back symptoms in 1984.  It also further shifts the preponderance of the evidence against the Veteran's claim by rendering inadequate for rating purposes any positive opinion of record that relied on the Veteran's statements regarding a continuity of symptoms since service and prior to 1984, including the opinions of the May 1988 private physician, the July 2004 private physician, and the May 2006 VA examiner. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's current low back disorder and any motor vehicle accident in service, and there is nothing in the service medical records to suggest that the Veteran's low back disorder is otherwise directly related to his military service.  The service treatment records are negative for complaints or clinical findings related to the low back.  Thus, in the absence of any other competent and credible evidence of a nexus, the Board finds that service connection for the Veteran's low back disorder is not warranted on direct basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Similarly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current low back disorder and his cervical spine disorder.  Indeed, no private or VA physician has provided competent and credible evidence of such a nexus, and a medical opinion states that the lumbar spine disability is not due to or aggravated by the service-connected cervical spine disorder.  The January 2012 opinion provided a rationale for the determination indicating that there is no indication the Veteran altered his activities because of his neck injury that would have caused or exacerbated his lumbar spine disorder.  This opinion is adequate as it was based on a review of the record and as a rationale was provided.  It is therefore entitled to probative weight and weighs against the claim on a secondary basis.  In addition, arthritis of the low back (or any other lumbar spine disability) was not diagnosed within one year of separation, so presumptive service connection for a low back disorder is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back disability is related to his active service or secondary to his service-connected cervical spine disorder.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2002, February 2004, March 2005, March 2007, May 2008, October 2008, and September 2009.  Those letters informed the Veteran of the allocation of responsibilities between himself and VA, as well as the requirements for establishing service connection on both a direct and secondary basis.  He was also informed of how ratings and effective dates are assigned.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The matter was remanded in April 2008 in order to obtain outstanding medical records.  On remand, additional private and VA medical records were submitted by the Veteran and/or obtained by VA.  Records were obtained from or submitted by the Veteran pertaining to treatment at the Central Jersey Spine Association, Trenton Orthopedic Group, and Associated Neurologists of New Jersey.  Accordingly, the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, VA has obtained examinations with respect to the Veteran's claim and the Board has obtained multiple VHA opinions relating to the Veteran's service connection claim.  The Veteran also had the opportunity to testify before the Board.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disability is denied.


REMAND

Although the Board regrets the delay in this long-pending appeal, additional development is needed prior to further disposition of the Veteran's claim for an increased rating for his cervical spine disorder.

The Veteran asserts that his cervical spine disorder warrants a rating in excess of his currently-assigned 20 percent disability rating.  Specifically, the Veteran contends that he is entitled to separate ratings for neurological manifestations of his cervical spine disorder.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The record shows that the Veteran was last afforded a VA examination to evaluate the severity of his cervical spine disorder in October 2009.  While the findings of the examination are not overly stale, the record shows that the Veteran has sought subsequent treatment for worsening neck symptoms.  Notably, VA medical records show that in August 2011, the Veteran presented to the Emergency Room with complaints of a three-week history of neck pain that had not been well relieved.  He indicated that it was typical pain, but that in the past, it would usually last three days or so, and then improve.  Additionally, the Veteran reported radicular pain to the left arm with lateral movement of the neck to the left side.  The Veteran underwent magnetic resonance imaging (MRI) of the cervical spine, which revealed degenerative disc disease and uncovertebral hypertrophy causing neural-foraminal narrowing and central stenosis, worst at C4-C5, C5-C6, and C6-C7, and essentially unchanged since an April 2010 MRI.  His discharge diagnosis was exacerbation of chronic neck pain. 

As it appears that there may have been a significant change in the Veteran's service-connected cervical spine disorder, the Board finds that a new examination is needed to address the current severity of that condition.  That new examination should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2011).  Additionally, the examiner should comment on the nature and severity of any neurological disability attributable to the Veteran's cervical spine disorder.  

Finally, as the most recent VA medical record associated with the claims file or Virtual VA is dated in August 2011, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding relevant medical records from the Philadelphia VA Medical Center and the East Orange Campus of the VA New Jersey Health Care System dated from August 2011.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his cervical spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions. The examiner is requested provide the following information:

(a)  Report range of motion measurements for the cervical spine in degrees and indicate whether there is weakened movement, excess fatigability, incoordination, or pain. Those determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

(b)  Identify all neurological residuals relating to the Veteran's cervical spine disability.  With regard to any neurological disability resulting from the service-connected cervical spine disability, the specific nerve affected should be specified, and the severity of each nerve disability.  

(c)  Report whether the Veteran has any incapacitating episodes as a result of his service-connected cervical spine disability and the frequency of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, re-adjudicate the issue of entitlement to an increased rating for a cervical spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


